Name: Commission Regulation (EC) No 752/2004 of 22 April 2004 on transitional measures in the sector of flax and hemp grown for fibre in the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland and Slovakia
 Type: Regulation
 Subject Matter: plant product;  leather and textile industries;  trade policy
 Date Published: nan

 Important legal notice|32004R0752Commission Regulation (EC) No 752/2004 of 22 April 2004 on transitional measures in the sector of flax and hemp grown for fibre in the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland and Slovakia Official Journal L 118 , 23/04/2004 P. 0021 - 0022Commission Regulation (EC) No 752/2004of 22 April 2004on transitional measures in the sector of flax and hemp grown for fibre in the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland and SlovakiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the second subparagraph of Article 41 thereof,Whereas:(1) Transitional measures should be laid down to ensure correct application of Council Regulation (EC) No 1673/2000 of 27 July 2000 on the common organisation of the markets in flax and hemp grown for fibre(1) to processors in the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland and Slovakia (hereinafter referred to as the new producer Member States).(2) Under Article 7(1) of Commission Regulation (EC) No 245/2001 of 5 February 2001 laying down detailed rules for the application of Council Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre(2), aid for processing flax and hemp straw is payable on flax and hemp fibre only where it comes from straw covered by sale/purchase contracts, processing commitments or processing contracts for which an "area" aid application was submitted in respect of the marketing year concerned.(3) As a result, for the new producer Member States, flax and hemp fibre obtained from straw produced before the 2004/2005 marketing year is not eligible for aid.(4) Appropriate monitoring arrangements must therefore be introduced to ensure that this condition is complied with. Therefore, in the new producer Member States, provision should be made for authorised primary processors and primary processors to whom the competent authority has not yet granted authorisation in response to their application to inform the national inspection bodies of the quantities of flax and hemp straw and fibre held by them at the beginning of the 2004/2005 marketing year. Provision should also be made for checks to be carried out by the inspection bodies and for the introduction of a penalty system.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Natural Fibres,HAS ADOPTED THIS REGULATION:Article 11. In the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Poland and Slovakia (hereinafter referred to as the new producer Member States) authorised primary processors within the meaning of Article 1(2)(b) of Regulation (EC) No 1673/2000 and primary processors who have submitted an application for authorisation for which the competent authority has not yet granted authorisation shall inform the competent authority by 31 July 2004 of the stocks of flax straw, hemp straw, long flax fibre, short flax fibre and hemp fibre held by them on 30 June 2004.2. The competent authorities of the new producer Member States shall verify the accuracy of the information referred to in paragraph 1 on the spot at at least 50 % of the primary processors referred to in paragraph 1.3. The new producer Member States shall determine the penalties to be applied where the information is not provided, is provided late, is incomplete or is incorrect. The penalties shall be effective, proportionate and dissuasive.4. The new producer Member States shall provide the Commission by 31 January 2005 with a summary of the quantities of the products referred to in paragraph 1 in stock on 30 June 2004, where applicable adjusted as a result of the checks provided for in paragraph 2, and a summary of the penalties applied under paragraph 3.Article 2This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 193, 29.7.2000, p. 16. Regulation as last amended by Regulation (EC) No 393/2004 (OJ L 65, 3.3.2004, p. 4).(2) OJ L 35, 6.2.2001, p. 18. Regulation as last amended by Regulation (EC) No 1401/2003 (OJ L 1999, 7.8.2003, p. 3).